RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1007-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

A.H.F.,

     Defendant-Appellant.
________________________

                   Submitted May 3, 2022 – Decided June 28, 2022

                   Before Judges Hoffman and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 19-02-0147.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Ruth E. Hunter, Designated Counsel, on the
                   brief).

                   William A. Daniel, Union County Prosecutor, attorney
                   for respondent (Meredith L. Balo, Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
        Defendant appeals from his guilty plea conviction for third-degree

endangering the welfare of a child, N.J.S.A. 2C:24-4(a)(2). Defendant contends

that the trial court erred by denying his motion to vacate his guilty plea on the

grounds that he did not provide an adequate factual basis at the plea hearing.

After reviewing the record of the plea colloquy, we reject defendant's contention

and affirm.

                                         I.

        We discern the following facts and procedural history from the record.

On October 11, 2018, defendant drove his car along Union Avenue in Elizabeth.

Defendant pulled the vehicle alongside a fourteen-year-old girl, M.A., 1 and

began to yell at her in an aggressive manner, directing her to get into the car.

M.A. was not related to defendant and in fact was a complete stranger to him.

        In February 2019, a Union County grand jury indicted defendant for

second-degree attempt to lure or entice a child, N.J.S.A. 2C:13-6(a), and third-

degree endangering the welfare of a child by a non-caretaker, N.J.S.A. 2C:24-

4(a)(2). On August 2, 2019, defendant appeared before Judge Robert A. Kirsch

and entered a guilty plea to the third-degree child endangerment count, pursuant

to a negotiated agreement in which the State agreed to dismiss the count


1
    We use initials to protect the identity of the minor. See R. 1:38-3(d)(9).
                                                                             A-1007-20
                                         2
charging second-degree luring. At the plea hearing, defendant was placed under

oath and provided the factual basis for his guilty plea in the following colloquy

with defense counsel and Judge Kirsch:

            COUNSEL: Mr. Figueroa, on October 11, 2018[,] were
            you in the city of Elizabeth?

            DEFENDANT: Yes.

            COUNSEL: And were you driving your vehicle?

            DEFENDANT: Yes.

            COUNSEL: And what kind of vehicle was it?

            DEFENDANT: Chevy Impala.

            COUNSEL: And you were driving your Chevy Impala
            on what street?

            DEFENDANT: On Union Avenue.

            COUNSEL: And on Union Avenue did you see a girl
            walking on the block?

            DEFENDANT: Yes.

                  ....

            COUNSEL: And you approached M.A. and M.A. was
            an individual that was a minor, correct?

            DEFENDANT: Yes.

            THE COURT: And it was obvious to you, correct, Mr.
            Figueroa, that this was a child?

                                                                           A-1007-20
                                       3
DEFENDANT: Yes.

COUNSEL: She was actually in a school uniform and
appeared to be walking to school, correct?

DEFENDANT: Yes.

      ....

COUNSEL: And you pulled up your—your Chevy
Impala alongside the individual in this—in this—the
victim in this case, correct?

DEFENDANT: Yes.

COUNSEL: And when you pulled up your vehicle
alongside the victim you yelled at her in an aggressive
manner, correct?

DEFENDANT: Yes.

COUNSEL: And you yelled at her in an aggressive
manner in an attempt to get her in your car, correct?

DEFENDANT: Yes.

COUNSEL: And by doing so the victim in this matter
became upset, distressed, and in a manner that rendered
her a[n] abused and neglected child, correct?

DEFENDANT: Yes.

COUNSEL: And you knew that was illegal to do that,
correct?

DEFENDANT: Yes.



                                                          A-1007-20
                          4
            THE COURT: Mr. Figueroa, you were not related to
            this child, were you?

            DEFENDANT: No.

            THE COURT: She was a complete stranger to you?

            DEFENDANT: Yes.

      The judge accepted defendant's guilty plea after questioning defendant as

to his understanding of the proceedings and the consequences of his pleading

guilty. The judge explicitly asked defendant whether he was entering the guilty

plea "voluntarily, meaning on [his] own accord." Defendant confirmed that he

was pleading guilty voluntarily.

      Following the entry of the guilty plea, defendant requested the judge to

adjourn sentencing for six months "to allow him to get his family affairs in order

. . . ." Judge Kirsch granted defendant's request, scheduling the sentencing

hearing for February 7, 2020.

      Around February 1, 2020, defendant moved to withdraw his guilty plea.

Judge Kirsch heard oral argument on defendant's motion to withdraw his guilty

plea on June 30, 2020. The judge denied defendant's motion to withdraw his

guilty plea, rendering a nineteen-page written opinion that thoroughly analyzed




                                                                            A-1007-20
                                        5
the four-factor test 2 established in State v. Slater, 198 N.J. 145, 155 (2009). In

the opinion, the judge explained that (1) defendant had not demonstrated a

colorable claim of innocence, (2) defendant's reasons for withdrawal were weak,

(3) defendant entered his plea as part of a plea bargain, and (4) the State may

suffer prejudice due to defendant's delay in attempting to withdraw his guilty

plea.

        On August 13, 2020, Judge Kirsch sentenced defendant to probation for a

period of five years. The judge ordered defendant to serve 270 days in county

jail as a condition of probation. The judge also ordered defendant to have no

contact with M.A., M.A.'s residence, or M.A.'s school.

        This appeal follows. Defendant raises the following contention for our

consideration:

             POINT I

             DEFENDANT DID NOT PROVIDE AN ADEQUATE
             FACTUAL BASIS FOR ENDANGERING THE

2
   Slater requires trial courts to consider and balance four factors in evaluating
motions to withdraw a guilty plea: "(1) whether the defendant has asserted a
colorable claim of innocence; (2) the nature of strength of defendant's reasons
for withdrawal; (3) the existence of a plea bargain; and (4) whether withdrawal
would result in unfair prejudice to the State or unfair advantage to the accused."
198 N.J. at 157–58. We note that defendant on appeal does not challenge the
trial court's analysis of the Slater factors. In State v. Tate, 220 N.J. 393, 404
(2015), the Court made "clear, when the issue is solely whether an adequate
factual basis supports a guilty plea, a Slater analysis is unnecessary."
                                                                             A-1007-20
                                        6
             WELFARE OF A CHILD BECAUSE HE DID NOT
             "ACKNOWLEDGE           []       [THE]         FACTS
             CONSTITUTING THE ESSENTIAL ELEMENTS OF
             THE CRIME." (citing State v. Sainz, 107 N.J. 283, 293
             (1987)).

                                         II.

      We begin our analysis by acknowledging the legal principles governing

this appeal. "The standard of review of a trial court's denial of a motion to vacate

a guilty plea for lack of an adequate factual basis is de novo." Tate, 220 N.J. at

403–04. "An appellate court is in the same position as the trial court in assessing

whether the factual admissions during a plea colloquy satisfy the essential

elements of an offense." Id. at 404.

      Rule 3:9-2 provides that

             [t]he court, in its discretion, may refuse to accept a plea
             of guilty and shall not accept such plea without first
             questioning the defendant personally, under oath or by
             affirmation, and determining by inquiry of the
             defendant and others, in the court's discretion, that there
             is a factual basis for the plea and that the plea is made
             voluntarily, not as a result of any threats or of any
             promises or inducements not disclosed on the record,
             and with an understanding of the nature of the charge
             and the consequences of the plea.

      A trial court's conformance with Rule 3:9-2 need not follow a "prescribed

or artificial ritual." State ex rel. T.M., 166 N.J. 319, 327 (2001). A judge must

determine that there is "a factual basis for [a] guilty plea." R. 3:9-2. "The factual

                                                                               A-1007-20
                                         7
basis for a guilty plea can be established by a defendant's explicit admission of

guilt or by a defendant's acknowledgement of the underlying facts constituting

[the] essential elements of the crime." State v. Gregory, 220 N.J. 413, 419

(2015).   The defendant's admission "should be examined in light of all

surrounding circumstances and in the context of an entire plea colloquy." T.M.,

166 N.J. at 327. Importantly, when evaluating the validity of a guilty plea, "our

law requires that each element of the offense be addressed in the plea colloquy."

State v. Campfield, 213 N.J. 218, 231 (2013).

      N.J.S.A. 2C:24-4(a)(2) prescribes the elements of the third-degree crime

of endangering a child, providing in relevant part:

            Any person having a legal duty for the care of a child
            or who has assumed responsibility for the care of a
            child who causes the child harm that would make the
            child an abused or neglected as defined in Rule 9:6-1,
            Rule 9:6-3, and [L. 1974, c. 119, § 1] is guilty of a crime
            of the second degree. Any other person who engages
            in conduct or who causes harm as described in this
            paragraph to a child is guilty of a crime of the third
            degree.

            [(emphasis added).]

      N.J.S.A. 9:6-1 provides:

            Abuse of a child shall consist in any of the following
            acts: (a) disposing of the custody of a child contrary to
            law; (b) employing or permitting a child to be employed
            in any vocation or employment injurious to its health or

                                                                           A-1007-20
                                        8
dangerous to its life or limb, or contrary to the laws of
this State; (c) employing or permitting a child to be
employed in any occupation, employment or vocation
dangerous to the morals of such child; (d) the habitual
use by the parent or by a person having the custody and
control of a child, in the hearing of such child, of
profane, indecent or obscene language; (e) the
performing of any indecent, immoral or unlawful act or
deed, in the presence of a child, that may tend to
debauch or endanger or degrade the morals of the child;
(f) permitting or allowing any other person to perform
any indecent, immoral or unlawful act in the presence
of the child that may tend to debauch or endanger the
morals of such child; (g) using excessive physical
restraint on the child under circumstances which do not
indicate that the child's behavior is harmful to himself,
others or property; or (h) in an institution as defined in
[L. 1974, c. 119 § 1] (C. 9:6-8.21), willfully isolating
the child from ordinary social contact under
circumstances which indicate emotional or social
deprivation.

      ....

Cruelty to a child shall consist in any of the following
acts: (a) inflicting unnecessarily severe corporal
punishment upon a child; (b) inflicting upon a child
unnecessary suffering or pain, either mental or
physical; (c) habitually tormenting, vexing or afflicting
a child; (d) any willful act of omission or commission
whereby unnecessary pain and suffering, whether
mental or physical, is caused or permitted to be inflicted
on a child; (e) or exposing a child to unnecessary
hardship, fatigue or mental or physical strains that may
tend to injure the health or physical or moral well-being
of such child.

[(emphases added).]

                                                             A-1007-20
                            9
      N.J.S.A. 9:6-3 provides,

            Any parent, guardian or person having the care, custody
            or control of any child, who shall abuse, abandon, be
            cruel to or neglectful of such child, or any person who
            shall abuse, be cruel to or neglectful of any child shall
            be deemed to be guilty of a crime of the fourth degree.
            If a fine be imposed, the court may direct the same to
            be paid in whole or in part to the parent, or to the
            guardian, custodian or trustee of such minor child or
            children; provided, however, that whenever in the
            judgment of the court it shall appear to the best interest
            of the child to place it in the temporary care or custody
            of a society or corporation, organized or incorporated
            under the laws of this State, having as one of its objects
            the prevention of cruelty to children, and the society or
            corporation is willing to assume such custody and
            control, the court may postpone sentence and place the
            child in the custody of such society or corporation, and
            may place defendant on probation, either with the
            county probation officers or an officer of the society or
            corporation to which the child is ordered, and may order
            the parent, guardian or person having the custody and
            control of such child to pay to such society or
            corporation a certain stated sum for the maintenance of
            such child. When, however, a child is so placed in the
            custody of such society or corporation, and defendant
            fails to make the payments as ordered by the court, the
            court shall cause the arrest and arraignment before it of
            such defendant, and shall impose upon the defendant
            the penalty provided in this section.

      We next apply the foregoing legal principles to the August 2, 2019, plea

hearing. Defendant contends the plea colloquy did not establish an adequate

factual basis for his conviction of third-degree endangering the welfare of a child


                                                                             A-1007-20
                                       10
because he did not "acknowledge [the] facts constituting the essential elements

of the crime." Sainz, 107 N.J. at 293; see also Gregory, 220 N.J. at 419. More

specifically, defendant argues that his yelling at M.A. in an aggressive manner

did not cause M.A. harm that would make her an abused or neglected child.

Defendant emphasizes that his yelling at M.A. to enter his car did not debauch

or endanger the child's morals. Moreover, defendant argues he never admitted

that he attempted to lure M.A. "with a purpose to commit a criminal offense

against her."3 Defendant thus claims the judge relied on information outside the

plea colloquy to establish the factual basis of his plea in violation of the rule

recognized in Tate, 220 N.J. at 408 (reaffirming that the factual basis for a guilty

plea must come directly from the defendant and not from informational sources

outside of the plea colloquy); see also State v. Barboza, 115 N.J. 415, 422 (1989)

(quotation marks omitted) (stating that "the trial court must be satisfied from the

lips of the defendant that he [or she] committed the acts which constitute the

crime").

      The flaw in defendant's argument is that he fails to recognize that there

are multiple ways to establish child abuse or neglect. Under N.J.S.A. 2C:24 -


3
   We note that defendant did not plead guilty to luring, N.J.S.A. 2C:13-6(a).
The first count of the indictment charging that second-degree crime was
dismissed in accordance with the negotiated plea agreement.
                                                                              A-1007-20
                                        11
4(a)(2), it is not necessary for the State to prove that defendant engaged in sexual

conduct that would impair or debauch the morals of a child.             That proof

requirement applies to the second-degree crime set forth in N.J.S.A. 2C:24-

4(a)(1). To prove a violation of the third-degree crime set forth N.J.S.A. 2C:24-

4(a)(2), the State instead needed to establish that the offender caused the child

harm that would make the child an abused or neglected child under N.J.S.A. 9:6-

1, N.J.S.A. 9:6-3, and L. 1974, c. 119 § 1.

      Defendant's reliance on Tate, 220 N.J. at 393, is therefore misplaced. In

Tate, the Court found an inadequate factual basis to support a guilty plea for

child abuse where the defendant used "[c]urse words and off-color language" in

front of his foster child. Id. at 411. The Court found this testimony insufficient

to demonstrate the defendant's "habitual use of profane, indecent, or obscene

language" in the presence of the child. Id. at 412.

      We stress that the Court in Tate by no means held that N.J.S.A. 2C:24-4

requires a defendant's actions to meet all of the various alternative means for

satisfying the definition of abuse or neglect in N.J.S.A. 9:6-1. On the contrary,

the Court recognized that "[c]hild abuse is defined in various ways under

N.J.S.A. 9:6-1." Id. at 409.




                                                                              A-1007-20
                                        12
      Contrary to defendant's assertion, the plea colloquy in the present matter

provided an adequate factual basis to establish child abuse or neglect to support

defendant's conviction of third-degree child endangering.              Defendant's

aggressive instruction to M.A.—a total stranger—to get into his car was

sufficient to establish that defendant caused M.A. to endure "unnecessary

suffering or pain, either mental or physical," which in turn was sufficient to

establish "cruelty to a child" that constitutes a harm for purposes of N.J.S.A.

9:6-1. See Model Jury Charges (Criminal), "Endangering the Welfare of a

Child, Abuse or Neglect (Third Degree) (N.J.S.A. 2C:24-4a(2))" (rev. March 9,

2015).

      Importantly, defendant admitted during the plea colloquy that his yelling

at M.A. caused her to become distressed and upset. Defendant's alarming

conduct also satisfies the definition of cruelty to a child in subsection (d), which

refers to "any willful act of omission or commission whereby unnecessary pain

and suffering, whether mental or physical, [that] is caused or permitted to be

inflicted on a child." Ibid.

      We add that defendant expressly acknowledged under oath that the

circumstances in which he yelled at the victim caused the child to become upset

and distressed "in a manner that rendered her a[n] abused and neglected child,"


                                                                              A-1007-20
                                        13
knowing "that [it] was illegal to do that . . . ." In view of that explicit admission,

we are "satisfied from the lips of the defendant that he [or she] committed the

acts which constitute the crime." Barboza, 115 N.J. at 422. We thus conclude

that defendant adequately "acknowledge[ed the] facts constituting the essential

elements of the crime" during the plea colloquy. Sainz, 107 N.J. at 293.

      To the extent we have not addressed them, any remaining arguments

raised by defendant lack sufficient merit to warrant discussion in this opinion.

R. 2:11-3(e)(2).

      Affirmed.




                                                                               A-1007-20
                                         14